Citation Nr: 0315782	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased disability evaluation for a 
service-connected right ankle disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from August 1987 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for bilateral pes planus, 
and entitlement to an increased evaluation for a service-
connected right ankle disability, currently evaluated as 10 
percent disabling.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided notice of the VCAA.  It is incumbent 
upon the RO to provide the appellant complete notice of the 
provisions of the VCAA, and to afford him the requisite 
opportunity to respond consistent with the holding of the 
Federal Circuit Court Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Secondly, the veteran has argued that service connection for 
bilateral pes planus is warranted under two distinct 
theories.  He has asserted that although pes planus pre-
existed his period of service it was aggravated therein.  He 
has also claimed that his bilateral pes planus has been 
aggravated to a permanent degree by his service-connected 
right ankle disability.  Thus, the veteran's claim of service 
connection for bilateral pes planus turns upon whether 
competent evidence can be produced supporting either the 
allegation that his pre-existing bilateral pes planus was 
permanently aggravated in service, or the allegation that his 
bilateral pes planus has been permanently aggravated by his 
service-connected right ankle disability.  With respect to 
his claim for an increased evaluation of his service-
connected right ankle disability, the veteran has indicated 
that it has worsened since his last VA examination.  Under 
U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The necessity for 
additional examination is shown.  

Finally, it appears that based upon a review of the existing 
record the veteran has been receiving ongoing treatment for 
the disabilities at issue.  Specifically, there has been 
associated with the claims file a private treatment record 
from an unidentified medical provider, dated June 21, 2002.  
It is incumbent upon VA to obtain complete copies of the 
veteran's treatment records so that decisions on his claims 
will be fully informed ones.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA,  in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claims, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran for 
any of the disorders at issue since his 
discharge from service, including the name 
of the private physician who treated him 
on June 21, 2002.  After securing the 
necessary releases, the RO should obtain 
copies of the veteran's records from the 
private physician who treated him on June 
21, 2002, and any other providers 
identified by the veteran.  These records 
should be associated with the claims file.

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
show the nature, extent, and etiology of 
bilateral pes planus, if found, and to 
show the nature and extent of the 
veteran's right ankle disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should review the veteran's claims folder 
and indicate in the examination report 
that the records contained therein have 
been reviewed.  

With respect to the veteran's pes planus, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's pre-existing pes 
planus, was aggravated in service to a 
permanent degree.  If it is determined 
that the veteran's pre-existing pes 
planus was not aggravated in service, the 
examiner should offer an opinion as to 
whether the veteran's pes planus has been 
aggravated to a permanent degree by his 
service-connected right ankle disability.  
If it is determined that the veteran's 
pes planus has been aggravated by his 
right ankle disability, the examiner 
should offer the following assessments to 
the best of his or her ability using the 
medical evidence in the claims folder:

(1)  the baseline for the pes planus 
aggravated condition (level of disability 
existing prior to the aggravation 
process);
(2)  the level of additional pes planus 
disability considered to be proximately 
due to the service-connected right ankle 
disability; and 
(3)  an opinion as to whether the 
aggravation is temporary or permanent.  

With respect to the veteran's right 
ankle, the examiner should note whether 
ankylosis, malunion, or limitation of 
motion is present.  If limitation of 
motion is present, the examiner should 
describe whether it is moderate or 
marked.  The examiner should further note 
whether there is any additional 
functional loss in the right ankle due to 
pain on motion.  The examiner should 
describe the objective manifestations of 
such pain.  

A complete rationale for any opinion 
expressed is respectfully requested.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


